October 10, 1921. The opinion of the Court was delivered by
This is an action to set aside a lease of land belonging to the plaintiff, Mary Hinson, made in February, 1917, to the defendant, to continue to December 31, 1921. This action was commenced July 26, 1919. The plaintiffs claim that W.C. Hinson had dealings with the defendant; that the defendant notified the plaintiff, W.C. Hinson, that he still owed it a balance, and if he did not pay up the debt he would be indicted for selling property under lien; that Mary Hinson, his wife, was frightened by the threat and in consequence thereof made the lease sought to be set aside. The plaintiff also asks for an accounting for rents and profits. The case was tried before Judge McIver. Judge McIver said: There are two questions: (1) Was the lease void for duress? The duress was a threat of prosecution of the husband. (2) Should there be an accounting?
I. The finding of his Honor that the lease was not made under duress is fully sustained by the evidence, and this objection cannot be sustained.
II. Is the appellant entitled to an accounting? The respondent put up only one witness. That witness testified:
"She understood from what I told her that she was signing them to secure the debt due by her husband to Lancaster Mercantile Company. *Page 356 
Whatever may be its form, a paper executed to secure a debt is in the nature of a mortgage, and the appellant is entitled to an accounting.
The judgment appealed from is reversed, and the case remanded to the Court of Common Pleas for Lancaster County for the taking of the account between the parties.